Citation Nr: 0321844	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-01369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Casula, Counsel


REMAND

The veteran served on active duty from September 1943 to 
November 1945.  This case comes to the Board of Veterans' 
Appeals (Board) from a March 2001 RO decision which denied 
service connection for left ear hearing loss.  

Beginning in December 2002, the Board directly undertook 
development of the evidence on this issue, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
development was partly completed.  The regulation permitting 
the Board itself to directly development evidence was 
recently invalidated by a court decision, Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In light of this, the case must be 
returned to the RO for further action.

Accordingly, the case is remanded for the following: 

1.  The RO should have the veteran 
undergo VA ear and audiology examinations 
to determine the nature and etiology of 
his claimed left ear hearing loss.  The 
claims folder should be provided to the 
examiners.  Based on examination 
findings, a review of historical records, 
and medical principles, the examiners 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of left ear 
hearing loss, including any relationship 
with events of active duty.

2.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law 
(38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159), the RO should readjudicate the 
claim for service connection for left ear 
hearing, taking into account all evidence 
received since the last supplemental 
statement of the case.  If the claim is 
denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


